O’Connor, J.,
dissenting.
{¶ 33} I respectfully dissent because I would impose an actual two-year suspension, as advocated by relator. Alternatively, I suggest that respondent’s history of misconduct warrants mandating that he maintain professional liability insurance during the stayed portion of his suspension.
{¶ 34} The board found that respondent “has developed or is on the verge of developing a pattern of dishonesty that could materially endanger the public.” My conclusion is less equivocal. Since 1990, respondent has thrice violated DR 1-102(A)(4), in addition to violating another Disciplinary Rule; he has repeatedly lied to clients regarding the status of their legal claims; and, during the present disciplinary proceedings, he indicated that withholding information from a client is distinguishable from a lie. These factors demonstrate that a pattern of dishonesty already exists.
{¶ 35} Moreover, I determine that the absence of discernible harm to respondent’s client does not mitigate his misconduct enough to warrant less than a two-year actual suspension. In Mahoning Cty. Bar Assn. v. Reid, 102 Ohio St.3d 402, 2004-Ohio-3121, 811 N.E.2d 542, ¶ 9, which the majority cites to support mitigation, the respondent had no prior.disciplinary infractions and “lacked a dishonest *445motive.” That case is clearly distinguishable from the present case, in which respondent has three prior violations of Disciplinary Rules and was repeatedly and intentionally dishonest with his client. As the majority noted, and as we wrote in respondent’s 1996 disciplinary case, “ ‘Dishonesty toward a client * * * is reprehensible.’ ” Disciplinary Counsel v. King (1996), 74 Ohio St.3d 612, 614, 660 N.E.2d 1160, quoting Lake Cty. Bar Assn. v. Speros (1995), 73 Ohio St.3d 101, 104, 652 N.E.2d 681. Repetitious and intentional dishonesty is even more so, and it is deserving of a commensurate response. A two-year suspension is appropriate.
Jonathan E. Coughlan, Disciplinary Counsel, and Lori J. Brown, First Assistant Disciplinary Counsel, for relator.
Rayle, Matthews & Coon and Max E. Rayle, for respondent.
{¶ 36} Further, I am troubled that respondent did not maintain professional liability insurance during the events that led to his present sanction. Considering respondent’s history of disciplinary cases, prudence suggests that he and his prospective clients would be well served by his maintaining insurance. Therefore, in light of our decision to stay a portion of respondént’s suspension, I suggest mandating that respondent maintain professional liability insurance in the minimum amount of $100,000 per occurrence and $300,000 in the aggregate during his stayed suspension. See Cleveland, Bar Assn. v. Perry (1999), 87 Ohio St.3d 217, 718 N.E.2d 1276.
Moyer, C.J., concurs in the foregoing dissenting opinion.